Case: 20-1969   Document: 17     Page: 1   Filed: 01/08/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 PAUL E. ROBINSON,
                  Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2020-1969
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-4296, Judge William S. Green-
 berg.
                 ______________________

                Decided: January 8, 2021
                 ______________________

    PAUL E. ROBINSON, Phoenix, AZ, pro se.

     SONIA W. MURPHY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice,
 Washington, DC, for respondent-appellee. Also repre-
 sented by JEFFREY B. CLARK, ERIC P. BRUSKIN, ROBERT
 EDWARD KIRSCHMAN, JR.; MEGHAN ALPHONSO, Y. KEN LEE,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
Case: 20-1969     Document: 17      Page: 2    Filed: 01/08/2021




 2                                          ROBINSON   v. WILKIE



                   ______________________

     Before MOORE, HUGHES, and STOLL, Circuit Judges.
 PER CURIAM.
     Paul E. Robinson appeals a United States Court of Ap-
 peals for Veterans Claims (Veterans Court) judgment va-
 cating the Board of Veterans’ Appeals (Board) denial of an
 earlier effective date for his total disability rating based on
 individual unemployability (TDIU) and remanding for fur-
 ther adjudication. For the reasons discussed below, we dis-
 miss.
                         BACKGROUND
     Mr. Robinson served in the United States Army Na-
 tional Guard from October 1976 to January 1982. In Au-
 gust 2009, the Department of Veterans Affairs (VA)
 granted Mr. Robinson a TDIU effective July 1, 2008. The
 Board denied his appeal seeking an earlier effective date.
 On appeal to the Veterans Court, the government conceded
 that vacatur and remand were warranted because the
 Board’s decision relied on evidence of “sedentary work”
 prior to July 1, 2008, but the Board failed to explain the
 meaning of “sedentary work” or how it factored into Mr.
 Robinson’s ability to secure “a substantially gainful occu-
 pation.” Robinson v. Wilkie, No. 18-4296, 2019 WL
 5607902, at *1 (Vet. App. Oct. 31, 2019). In a single-judge
 decision, the Veterans Court remanded “because the neces-
 sary discussion of sedentary work constitutes a factual de-
 termination that the Board must make in the first
 instance.” Id. at *2. A panel of the Veterans Court adopted
 the single-judge decision. Mr. Robinson appeals.
                          DISCUSSION
    We do not typically review remand orders by the Vet-
 erans Court “because they are not final judgments.”
Case: 20-1969       Document: 17       Page: 3   Filed: 01/08/2021




 ROBINSON    v. WILKIE                                           3



 Williams v. Principi, 275 F.3d 1361, 1364 (Fed. Cir. 2002).
 We depart from this rule only if:
       (1) there [has] been a clear and final decision of a
       legal issue that (a) is separate from the remand
       proceedings, (b) will directly govern the remand
       proceedings or, (c) if reversed by this court, would
       render the remand proceedings unnecessary;
       (2) the resolution of the legal issues [] adversely af-
       fect[s] the party seeking review; and,
       (3) there [is] a substantial risk that the decision
       would not survive a remand, i.e., that the remand
       proceeding may moot the issue.
 Id.
     Mr. Robinson’s appeal does not satisfy this standard.
 There is no clear and final decision of a legal issue, only a
 remand for expedited readjudication of Mr. Robinson’s ef-
 fective-date arguments. Moreover, the Veterans Court’s
 remand is not adverse to Mr. Robinson because it vacated
 the Board’s denial of Mr. Robinson’s desired effective date.
 Accordingly, we hold we lack jurisdiction over this appeal.
 See Jones v. Nicholson, 431 F.3d 1353, 1359 (Fed. Cir.
 2005).
                           CONCLUSION
       Because we lack jurisdiction, we dismiss.
                           DISMISSED
                               COSTS
       No costs.